[COMPANY LOGO]

September 24, 2003

Woodclyffe Group, L.L.C.
73 Turning Mill Lane
New Canaan, Connecticut 06840
Attn: Jose Ferreira, Jr.

        This engagement agreement (this “Agreement”) confirms and sets forth the
terms and conditions of the engagement between Woodclyffe Group, L.L.C., a
Connecticut limited liability company (“Woodclyffe”), and Eos International,
Inc., a Delaware corporation (together with its divisions, subsidiaries, and
affiliates, the “Company”), including the scope of the services to be provided
and the basis of fees for those services. Upon execution by each of the parties
below, this Agreement will constitute an agreement between the Company and
Woodclyffe.

    1.        Description of Services.

        (a)        Personnel. Woodclyffe acknowledges that Jose Ferreira, Jr.
has agreed to serve as President and Chief Executive Officer of the Company
(“Executive”), reporting to the Board of Directors of the Company (the “Board”),
pursuant to the terms of a separate employment agreement between Executive and
the Company, as the same is amended from time to time by agreement of the
Company and Executive (the “Employment Agreement”) attached hereto. Defined
terms herein shall have the meanings given such terms in the Employment
Agreement, unless otherwise defined herein.

        (b)        Duties. Executive shall serve as President and Chief
Executive Officer of the Company and fulfill those duties and responsibilities
set forth in the Employment Agreement.

        (c)        Employment by Woodclyffe. Notwithstanding his employment by
the Company, it is understood that Executive will also continue to be employed
by Woodclyffe. It is further understood that while rendering services to the
Company, Executive may continue to render services on behalf of Woodclyffe to
other personnel and clients at Woodclyffe in connection with matters unrelated
to the Company, provided that the rendering of such services shall (i) be
subservient to Executive’s duties as President and Chief Executive Officer of
the Company, and (ii) not unduly interfere with the rendering of services
pursuant to the Employment Agreement.

        (d)        Additional Responsibilities. Upon request of the Company,
Woodclyffe may suggest such additional personnel as the Company may request to
assist in rendering services for the Company described above and such other
services. In the event the Company retains the services of such additional
personnel, Woodclyffe will not receive any direct or indirect compensation from
the Company in connection therewith.

--------------------------------------------------------------------------------

    2.        Fees. Executive will be compensated directly by the Company as
provided in the Employment Agreement, and the Company will subject all such
compensation to employee withholding taxes. Woodclyffe acknowledges that it has
no interest in payments by the Company to Executive under the Employment
Agreement.

    3.        Term and Termination. This Agreement shall be effective upon the
Commencement Date and be in effect until September 30, 2005 (unless terminated
prior thereto upon the written agreement of the parties to this Agreement),
provided, however that the earlier termination of the Employment Agreement shall
terminate this Agreement on the date of termination of the Employment Agreement.

    4.        Conflicts. It is understood that Woodclyffe and Executive
specialize in assisting direct selling and consumer products companies.
Woodclyffe and Executive have revealed all of their current activities and the
parties agree that none are viewed to be in conflict with this engagement.
Woodclyffe shall require Executive to make every effort to avoid any future
conflicts and to discuss with the Chairman of the Board of the Company and the
General Counsel of the Company on a quarterly basis all of Executive’s then
current activities on behalf of any party other than the Company.

    5.        Confidential Information and Proprietary Interests.

        (a)        Woodclyffe, on behalf of itself, its affiliates, employees,
consultants, representatives, and agents (collectively, the “Recipients”),
understands and acknowledges that the Recipients may obtain Confidential
Information during the course of Executive’s provision of services to the
Company under the Employment Agreement. Accordingly, Woodclyffe agrees that
Woodclyffe shall maintain the disclosed information in confidence and shall not,
either during the Term or at any time within one year after the Date of
Termination, (i) use or disclose any such Confidential Information outside the
Company, its Subsidiaries and Affiliates; or (ii) except as required by
Executive in the proper rendering of his services hereunder, remove or aid in
the removal of any Confidential Information or any property or material relating
thereto from the premises of the Company or any Subsidiary or Affiliate.

        (b)        The foregoing confidentiality provision shall cease to be
applicable to any Confidential Information which becomes generally available to
the public (except by reason of or as a consequence of a breach by Executive of
obligations under this Paragraph 5 or under Section 9 of the Employment
Agreement or by Woodclyffe of obligations under this Paragraph 5).

        (c)        In the event Woodclyffe or Executive is required by law or a
court order to disclose any such Confidential Information, Woodclyffe shall
promptly notify the Company of such requirement and provide the Company with a
copy of any court order or of any law which in Woodclyffe’s opinion requires
such disclosure and, if the Company so elects, to the extent that Woodclyffe is
legally able, permit the Company an adequate opportunity, at the Company’s
expense, to contest such law or court order.

2

--------------------------------------------------------------------------------

        (d)        Woodclyffe shall promptly, and without charge, deliver to the
Company on the termination of Executive’s provision of services to the Company
pursuant to this Agreement and the Employment Agreement, or at any other time
the Company may so request, all memoranda, notes, records, reports, manuals,
computer disks, videotapes, drawings, blueprints and other documents (and all
copies thereof) relating to the business conducted by the Company or any
Subsidiary, directly or indirectly, or its Affiliates, and all property
associated therewith, which Woodclyffe may then possess or have under its
control.

        (e)        This Agreement shall constitute an agreement to maintain
disclosed information in confidence for purposes of Rule 100(b)(ii) of
Regulation FD promulgated pursuant to the Act. All obligations as to
non-disclosure shall cease as to any part of such information to the extent that
such information is or becomes public other than as a result of a breach of this
provision.

    6.        Non-Solicitation/Certain Conduct. Each of the parties hereto agree
not to solicit, recruit or hire any employees of the other party during this
engagement and for a period of one year subsequent to the termination of this
engagement. During and after this engagement, each of the parties agrees to
refrain from making any statements of a defamatory or disparaging nature
regarding the other party or their officers, directors, personnel, products or
services, except, in each case, in such party’s professional capacity or in
connection with the rendering of its duties hereunder or in connection with
litigation arising out of or relating to this Agreement.

    7.        Indemnification.

        (a)        The Company shall indemnify Executive to the same extent as
the most favorable indemnification it extends to its officers or directors,
whether under the Company’s bylaws, its certificate of incorporation, by
contract or otherwise, and no reduction or termination in any of the benefits
provided under any such indemnities shall affect the benefits provided to
Executive.

        (b)        The Company shall indemnify Woodclyffe, its officers,
directors, employees, agents, members and stockholders as provided in Exhibit A
hereto.

    8.        Dispute Resolution.

        (a)        Except as otherwise provided herein, the parties hereby agree
that any dispute regarding the rights and obligations of any party under this
Agreement or under any law governing the relationship created by this Agreement,
must be resolved pursuant to this Section 8. Within seven days after either
party’s written notice to the other of its desire to submit any arbitrable
matter as set forth herein to arbitration, the parties will meet to attempt to
amicably resolve their differences and, failing such resolution, either or both
of the parties may submit the matter to mandatory and binding arbitration with
the Center for Public Resources (“CPR”). The issue(s) in dispute shall be
settled by arbitration in accordance with the Center for Public Resources Rules
for Non-Administered Arbitration of Business Disputes, by a panel of three
arbitrators (the “Panel”). The only issue(s) to be determined by the Panel will
be those issues specifically submitted to the Panel. The Panel will not extend,
modify or suspend any of the terms of this Agreement. The arbitration shall be
governed by the United States Arbitration Act, 9 U.S.C. §1-16, and judgment upon
the award rendered by the Panel may be entered by any court having jurisdiction
thereof. A determination of the Panel shall be by majority vote.

3

--------------------------------------------------------------------------------

        (b)        Promptly following receipt of the request for arbitration,
CPR shall convene the parties in person or by telephone to attempt to select the
arbitrators by agreement of the parties. If agreement is not reached, the
Company shall select one arbitrator and Woodclyffe shall select one other
arbitrator. These two arbitrators shall select a third arbitrator. If these two
arbitrators are unable to select the third arbitrator by mutual agreement, CPR
shall submit to the parties a list of not less than 11 candidates. Such list
shall include a brief statement of each candidate’s qualifications. Each party
shall number the candidates in order of preference, shall note any objection
they may have to any candidate, and shall deliver the list so marked back to
CPR. Any party failing without good cause to return the candidate list so marked
within 10 days after receipt shall be deemed to have assented to all candidates
listed thereon. CPR shall designate the arbitrator willing to serve for whom the
parties collectively have indicated the highest preference and who does not
appear to have a conflict of interest. If a tie should result between two
candidates, CPR may designate either candidate.

        (c)        This agreement to arbitrate is specifically enforceable.
Judgment upon any award rendered by the Panel may be entered in any court having
jurisdiction. The decision of the Panel within the scope of the submission is
final and binding on all parties, and any right to judicial action on any matter
subject to arbitration hereunder hereby is waived (unless otherwise provided by
applicable law), except suit to enforce this arbitration award or in the event
arbitration is not available for any reason or in the event the Company shall
seek equitable relief to enforce Section 5 of this Agreement. If the rules of
the CPR differ from those of this Section 8, the provisions of this Section 8
will control. The Company and Woodclyffe shall share equally all the costs of
arbitration including the fees of the arbitrators.

    9.        Miscellaneous.

        (a)        This Agreement shall be: (i) governed and construed in
accordance with the laws of the State of Connecticut, regardless of the laws
that might otherwise govern under applicable principles of conflict of laws
thereof; (ii) incorporates the entire understanding of the parties with respect
to the subject matter thereof; and (iii) may not be amended or modified except
in writing executed by each of the signatories hereto.

        (b)        The Company and Woodclyffe agree to waive trial by jury in
any action, proceeding or counterclaim brought by or on behalf of the parties
hereto with respect to any matter relating to or arising out of the performance
or non-performance of the Company or Woodclyffe hereunder.

        (c)        This Agreement is personal in nature, and neither this
Agreement nor any rights hereunder may be assigned by Woodclyffe without the
prior written consent of the Company. Any purported assignment without said
consent shall be void. The Company may freely assign this Agreement in
connection with any merger, consolidation, sale of all or substantially all the
assets of the Company, or the transfer of control of the Company by its
stockholders. Absent such circumstances, the Company may not assign this
Agreement without the prior written consent of Woodclyffe.

4

--------------------------------------------------------------------------------

        If the foregoing is acceptable to you, kindly sign the enclosed copy to
acknowledge your agreement with its terms.


  Very truly yours,

EOS INTERNATIONAL, INC.


By:  PETER A. LUND
——————————————
Name:       Peter A. Lund
Title:       Chairman


AGREED TO AND ACCEPTED BY:

WOODCLYFFE GROUP, L.L.C.


By:  JOSE FERREIRA, JR.
——————————————
Name:       Jose Ferreira, Jr.
Title:       President and CEO


4

--------------------------------------------------------------------------------


EXHIBIT A

        This Exhibit A will confirm that Eos International, Inc., a Delaware
Corporation (“Eos”) has engaged Woodclyffe Group, LLC (“you” or “your”) to
advise and assist Eos in various consulting assignments as provided in the
Consulting Agreement to which this Exhibit A is attached (the “Engagement”). In
consideration of your agreement to act on Eos’ behalf in connection with such
matters, Eos agrees to indemnify and hold harmless you and your affiliates and
your and their respective officers, directors, employees and agents and each
other person, if any, controlling you or any of your affiliates (except
Executive) (you and each such other person being an “Indemnified Person”) from
and against any losses, claims, damages or liabilities related to, arising out
of or in connection with the Engagement and will reimburse each Indemnified
Person for all reasonable expenses (including fees and expenses of counsel) as
they are incurred in connection with investigating, preparing, pursuing or
defending any action, claim, suit, investigation or proceeding related to,
arising out of or in connection with the Engagement, whether or not pending or
threatened and whether or not any Indemnified Person is a party. Eos will not,
however, be responsible for any losses, claims, damages or liabilities (or
expenses relating thereto) that have resulted from the bad faith of any
Indemnified Person. Eos also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to Eos
for or in connection with the Engagement except for any such liability for
losses, claims, damages or liabilities incurred by the bad faith of such
Indemnified Person.

        In no event, regardless of the legal theory advanced, shall any
Indemnified Person be liable for any consequential, indirect, incidental or
special damages of any nature.

        Eos will not, without your prior written consent, settle, compromise,
consent to the entry of any judgment in or otherwise seek to terminate any
action, claims, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination includes a release of
each Indemnified Person from any liabilities arising out of such action, claim,
suit or proceeding. No Indemnified Person seeking indemnification, reimbursement
or contribution hereunder will, without Eos’ prior written consent, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any action, claim, suit, investigation or proceeding referred to
above.

        If the indemnification provided for in the first paragraph hereof is
judicially determined to be unavailable (other than in accordance with the terms
hereof) to an Indemnified Person in respect of any losses, claims, damages or
liabilities referred to herein, then, in lieu of indemnifying such Indemnified
Person hereunder, Eos shall contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities
(and expenses relating thereto) (i) in such proportion as is appropriate to
reflect the relative benefit to you, on the one hand, and Eos, on the other
hand, of the Engagement or (ii) if the allocation provided by clause (i) above
is not available, in such proportion as is appropriate to reflect not only the
relative benefits referred to in such clause (i) but also the relative faults of
each of you and Eos, as well as any other relevant equitable considerations:
provided, however, in no event shall your aggregate contribution to the amount
paid or payable exceed the aggregate amount of fees actually received by you
under the Engagement. For the purposes hereof, the relative benefits to Eos and
you of the Engagement shall be deemed to be in the same proportion as (a) the
total value paid or contemplated to be paid or received or contemplated to be
received by Eos, as the case may be, in the transaction or transactions that are
the subject of the Engagement, whether or not any such transaction is
consummated, bears to (b) the fees paid or to be paid by Eos to you under the
Engagement.

5

--------------------------------------------------------------------------------

        The provisions hereof shall apply to the Engagement and any modification
thereof and shall remain in full force and effect regardless of any termination
or the completion of your services with respect to the Engagement

6